Title: Hannah Fayerweather Tollman Winthrop to Abigail Adams, 19 July 1782
From: Winthrop, Hannah
To: Adams, Abigail


     
      Dear Madam
      Cambridge July 19th 1782
     
     Near the dusk of last Evening, I was Honored with your Favor, by the hand of the amiable Master Charles Adams, but was unhappy in not having a light ready to know the Contents. The Young Gentleman Seeming in hast, having Company in waiting, prevented my detaining Him.
     I regret my not having His Company to lodge and the Young Ladies who were with Him, as it would have greatly amusd me in my Solitude. And I should have had an opportunity to pay them the Attention, I should wish to pay any of Your Family and of making particular inquiry, after a Gentleman and Lady, for whom I always had the highest Esteem, and for whom I have felt the tenderest Sympathy in their Temporary Seperation, and I make no doubt, I have shard in their Sensibilities, in my Fatal Seperation, and Dissolution of the most endearing Tie! You Madam are yet Blessd with that Anchor of the Soul, the pleasing hope of a reunion with the Dear partner of all Your joys. There is No one I Believe Can enter more fully into the feelings of a Divided Heart, than myself. It is certainly an unhappy Situation. But Your Consolations in the Services His Excellency is rendering His Country, the prospect of His return, and the Dear Pledges You hold, must greatly relieve your Anxieties. Shall I wish him a Speedy return? For the Happiness of Domestick Life, I will. But my Faith in the Sovereign Disposer of those great Events, The Arrangements of Nations, and kingdoms, for peace or War, and the Selectment of proper instruments to Negotiate those Weighty Affairs, would induce me to wish His Excellency Prosperity Abroad, and to You my Friend, a joyful Acquiescence in the will of the Supreme Till the happy Period arrive that will Bless you with mutual joy, by the happy Sight of each other.
     I shall think my Self happy in Seeing Mrs. Adams at Braintre or Milton, and will improve every opportunity. You would give me very great pleasure if you would Visit me in my Solitude at Cambridge. Pray present my Compliments to your little happy Circle, and accept of the Sincerest Sentiments of Esteem from Your Humble Servant,
     
      Hannah Winthrop
     
     